      Case 1:20-cv-03220-JPO-SLC Document 14 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ISAIAH MUHAMMAD,
                          Plaintiff,

       -v-                                         CIVIL ACTION NO.: 20 Civ. 3220 (JPO) (SLC)

                                                 AMENDED ORDER SCHEDULING INITIAL CASE
                                                      MANAGEMENT CONFERENCE
CAPTAIN HERNANDEZ and THE CITY OF NEW
                                                         PURSUANT TO RULE 16
YORK,
                        Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       The Court is in receipt of Defendants’ Letter at ECF No. 13, requesting an extension of

time to answer or otherwise respond to the complaint, and requesting an adjournment of the

initial case management conference until the Defendants have responded to the complaint. The

requests are GRANTED.

       Defendants shall have until November 2, 2020 to Answer or otherwise respond to the

complaint.

       The initial case management conference, currently scheduled for September 24, 2020 at

10:00 am is ADJOURNED until Wednesday, November 4, 2020 at 12:00 pm. The conference will

take place on the Court’s conference line, 866-390-1828, access code, 380-9799. Defendants

shall submit a proposed case management plan one week before the scheduled conference.

       It is hereby ORDERED that the Warden or other official in charge of the Manhattan

Detention Center produce plaintiff Isaiah A. Muhammad, Inmate No. 2411902466 on November

4, 2020, no later than 11:45 a.m., to a suitable location within the Manhattan Detention Center

that is equipped with a telephone, for the purpose of participating by telephone in a conference

with the Court and defendants’ counsel. If the scheduled date and time for the conference
         Case 1:20-cv-03220-JPO-SLC Document 14 Filed 09/18/20 Page 2 of 2




presents a hardship, the Warden or the Warden’s designee should promptly inform the Court by

calling (212) 805-0214.

         It is further ORDERED that defendants’ counsel must: (1) transmit this order to the

Warden immediately; and (2) contact the Manhattan Detention Center to arrange the telephone

call and provide the facility with the Court’s conference line information.

         In addition to discussing a discovery schedule, the parties should be prepared to discuss

settlement (and counsel for Defendants should come to the conference with settlement

authority, and with a supervisor available by phone if necessary).

         The Clerk of the Court is respectfully directed to mail a copy of this order to Plaintiff Isaiah

A. Muhammad at the below address.




Dated:          New York, New York
                September 18, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge

Mail To:        Isaiah A. Muhammad
                No. 2411902466
                Manhattan Detention Center
                125 White Street
                New York, NY 10013




                                                    2
